United States Court of Appeals
                      For the First Circuit

No. 13-2355

         ROBERT THAYER, SHARON BROWNSON AND TRACY NOVICK,

                     Plaintiffs, Appellants,

                                v.

                        CITY OF WORCESTER,

                       Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Timothy S. Hillman, U.S. District Judge]


                              Before
                    Torruella, Circuit Judge,
                   Souter,* Associate Justice,
                      Selya, Circuit Judge.


     Kevin P. Martin, with whom Yvonne W. Chan, Todd J. Marabella,
Goodwin Procter LLP, Matthew R. Segal, Sarah R. Wunsch, and
American Civil Liberties Union Foundation of Massachusetts were on
brief, for appellants.
     David M. Moore, City Solicitor, with whom Wendy L. Quinn,
Assistant City Solicitor, and City of Worcester Law Department,
were on brief, for appellee.



                          June 19, 2014




     *
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
            SOUTER, Associate Justice.             This appeal is from the

district    court's   denial    of   a    preliminary       injunction    against

enforcing    two   city   ordinances      prohibiting       coercive     or   risky

behavior    by   panhandlers,   other         solicitors,    and   demonstrators

seeking the attention of motor vehicle drivers.               We affirm.

                                         I.

                                         A.

            For a decade, the public policy of the City of Worcester

has been pushed and pulled by concerns about panhandling on its

streets. In 2005, the City adopted a plan to reduce its prevalence

that included public education about charitable organizations and

increased efforts by social service agencies.                  The City posted

signs reading "Panhandling is not the Solution!" and encouraged

residents to redirect their contributions to charities serving the

poor.   Criticism of the signs led the City to take them down by

August of 2006.

            The issue became prominent again in the summer of 2012,

when the City Manager sent a memorandum to the City Council

describing a number of "[c]ommon concerns" about panhandling,

including the perception that the City gave too little help to the

needy, as well as the "fear/intimidation" of residents and "public

safety" hazards arising from roadside solicitation.                      The memo

reported that in the course of one year, Worcester police had been

dispatched to 181 incidents of aggressive behavior by individuals


                                     -2-
suspected of panhandling, resulting in five arrests.                 The Manager

observed that there was no "current mechanism for tracking or

compiling    statistics     on   panhandling       or     its    impact    on   the

community," and proposed a "multi-faceted, community-wide response

that incorporates direct service providers, non-profit agencies,

area businesses, policymakers, and public services."

            The following October, the City Manager reported again,

this time with data collected by a team of case workers and an

outreach worker who had spent months educating 38 panhandlers about

the resources and services available to them from the City.                     The

report concluded that the "outcomes of the outreach worker's

engagement efforts [were] encouraging," with a majority of the

consulted panhandlers affirming "a desire to work with the outreach

worker to obtain assistance."       At the same time, the Manager noted

that outreach efforts failed to address "another side of the

issue": the "issue of public safety--when individuals are walking

in and out of traffic to collect money in intersections, traffic

islands, and roadways."

            In light of that problem and the earlier police reports,

the Manager advised the City Council to adopt two ordinances

addressing   the   safety    risks.         The   first    was    "An     Ordinance

Prohibiting Aggressive Begging, Soliciting and Panhandling in

Public Places" (Aggressive Panhandling Ordinance), which would make

it "unlawful for any person to beg, panhandle or solicit any other


                                      -3-
person in an aggressive manner."              It would apply to "soliciting"

in the form of "using the spoken, written, or printed word, bodily

gestures, signs, or other means of communication with the purpose

of obtaining an immediate donation of money or other thing of

value," and it defined "aggressive" conduct at two levels.                     The

definition     included     obviously      threatening      behavior,    as     by

soliciting someone "in a manner . . . likely to cause a reasonable

person    to   fear   immediate        bodily   harm,"    using     "violent    or

threatening language," or blocking a person's right of way.                    It

further   covered     a   range   of    potentially      coercive    though    not

conventionally aggressive behaviors, including soliciting from

someone waiting in line to buy tickets or enter a building;

soliciting after dark, calculated as "the time from one-half hour

before sunset to one-half hour after sunrise"; continuing to

solicit from a person after the receipt of a negative response; and

soliciting anyone within 20 feet of an entrance or parking area of

a bank, automated teller machine, public transportation stop, pay

phone, theater, or any outdoor commercial seating area like a

sidewalk café.        The text of the ordinance was preceded by a

proposed "Declaration of Findings and Policy," which detailed the

City's concerns about how the behaviors to be banned threatened the

safety of Worcester residents.             In particular, the declaration

stated that "[p]ersons approached by individuals asking for money,

objects or other things of any value are particularly vulnerable to


                                        -4-
real,   apparent   or   perceived   coercion   when   such   request   is

accompanied by . . . [certain forms of] aggressive behavior."

           The second proposal, "An Ordinance Relative to Pedestrian

Safety" (Pedestrian Safety Ordinance), targeted distractions on

public roads:

           No person shall, after having been given due
           notice warning by a police officer, persist in
           walking or standing on any traffic island or
           upon the roadway of any street or highway,
           except for the purpose of crossing the roadway
           at an intersection or designated crosswalk or
           for the purpose of entering or exiting a
           vehicle at the curb or for some other lawful
           purpose.   Any police officer observing any
           person violating this provision may request or
           order such person the [sic] remove themselves
           from such roadway or traffic island and may
           arrest such person if they fail to comply with
           such request or order.

           The ensuing City Council debates were a mix of reactions.

Some councilmembers objected that existing laws already regulated

intimidating behaviors and several protested that the primary

purpose of the ordinances was less to enhance public safety than to

eliminate unsightly panhandling, despite the mayor's espousal of

the proposals as aimed at resolving "purely a public safety issue."

The most prominent reservations were about the effect the ordinance

would have on Worcester's traditional "tag days": fundraisers and

publicity campaigns for local charities, civic organizations, and

political groups, whose participants commonly used traffic islands

and medians.    While several councilmembers denounced the tradition

as an "accident waiting to happen," especially when children

                                    -5-
participated, others worried that prohibiting tag days would unduly

harm local civic groups.   Some of these qualms were addressed at a

meeting of the Worcester Joint Public Health & Human Services and

Municipal Operations Committee, where the City Solicitor said that

the text of the Pedestrian Safety Ordinance allowed the police "an

element of discretion" in identifying which roadside activity posed

a threat to public safety and had to be stopped.          The vote

approving the proposals nonetheless included an express repeal of

the City's existing provision for tag day permits.

          That vote came in January of 2013, when the City Council

adopted the Aggressive Panhandling Ordinance and the Pedestrian

Safety Ordinance, codifying them at ch. 9, § 16(d) and ch. 13,

§ 77(a) of the Worcester Revised Ordinances, respectively.   After

a "grace period" during which the police distributed flyers telling

panhandlers and other Worcester residents about the new ordinances,

but made no arrests, the police began enforcement.   Between March

1 and March 20, 2013, they arrested four individuals for violating

the Aggressive Panhandling Ordinance, including one man arrested

twice; all four were given multiple warnings about the new rules

prior to arrest.   The record shows no arrests for violation of the

Pedestrian Safety Ordinance.      When protestors staged a small

demonstration against the ordinances in February of 2013, featuring




                                -6-
individuals soliciting donations from traffic islands, the police

did not disturb the protest.1

                                          B.

               Appellants Robert Thayer and Sharon Brownson are homeless

people       who   regularly    solicit      donations      on    the    sidewalks   of

Worcester,         commonly    stepping        into   the        roads    to    receive

contributions.         Both have been warned by police that they faced

arrest unless they stopped panhandling this way.                     Appellant Tracy

Novick is an elected member of the Worcester School Committee who

has customarily displayed political signs on median strips and

traffic circles during the campaign season.

               In May of 2013, Thayer, Brownson, and Novick brought this

suit challenging the new ordinances as violating their rights under

the First Amendment and the Due Process and Equal Protection

Clauses of the Fourteenth.          They sought declaratory and injunctive

relief and monetary damages.            The First Amendment claim has been

presented as a facial challenge based on substantial overbreadth,

and we continue to regard it as such here.               The vagueness claim is

necessarily of the as-applied variety.                See Holder v. Humanitarian

Law Project, 561 U.S. 1, 18-19 (2010) ("We consider whether a

statute is vague as applied to the particular facts at issue, for

'[a]       plaintiff   who    engages   in     some   conduct      that    is   clearly


       1
       The record does not indicate that this protest occurred
during the City's "grace period," but neither does it foreclose the
possibility.

                                          -7-
proscribed cannot complain of the vagueness of the law as applied

to the conduct of others.'" (alteration in original) (quoting

Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489,

495 (1982))). The equal protection challenge seems to include both

varieties, as we will mention again later.

           The   following   October,     the   District   Court   for   the

District   of    Massachusetts   denied     a   preliminary   injunction.

Although none of the appellants had been arrested under the new

laws, the court found that all three had standing to sue, because

all engage in activities that reasonably lead them to expect the

ordinances to be enforced against them.         But the court found that

they had failed to meet their burden of demonstrating a likelihood

of success on the merits of any of their constitutional claims. As

to the First Amendment challenge, the court did not describe the

claim as a facial overbreadth challenge.          After noting that the

ordinances prohibited all aggressive solicitations and roadside

demonstrations, regardless of the speaker's message or ideology, it

concluded that the regulations were content-neutral time, place, or

manner restrictions subject only to intermediate scrutiny. Because

the ordinances furthered a substantial interest in public safety

and freedom from coercion, were narrowly tailored to prohibit only

aggressive or distracting activity, and left open ample alternate

spaces for solicitation, the court held that the appellants had

shown no probability of demonstrating a violation.         With regard to


                                  -8-
the   appellants'      due   process      claim    that   the    ordinances   were

unconstitutionally vague, the district court dismissed the argument

as "strained" and "disingenuous," finding that both ordinances

provided sufficient detail to constrain the police's discretion in

enforcing the new rules.                Finally, the district court saw no

probability     of    success      in    the    appellants'     equal   protection

challenge that the two ordinances discriminated against the poor

and homeless.    Having already noted the lack of evidence of uneven

enforcement, the court found that the provisions applied facially

to all groups and that the appellants had failed to rebut the

record evidence suggesting that the City Council was motivated by

legitimate concerns about coercion and safety.

                                          II.

           In assessing whether to grant or to deny a preliminary

injunction, a district court must address four considerations: "(1)

the plaintiff's likelihood of success on the merits; (2) the

potential for irreparable harm in the absence of an injunction; (3)

whether issuing an injunction will burden the defendants less than

denying an injunction would burden the plaintiffs; and (4) the

effect,   if   any,    on    the   public       interest."      Gonzalez-Droz   v.

Gonzalez-Colon, 573 F.3d 75, 79 (1st Cir. 2009) (internal quotation

marks omitted).       We review the district court's decision for abuse

of discretion, id., and will not reverse unless the district court

made a mistake of law, clearly erred in its factual assessments, or


                                          -9-
otherwise abused its discretion.     Id.; see United States v. Lewis,

517 F.3d 20, 24 & n.4 (1st Cir. 2008) ("In practice, [the abuse of

discretion]    standard   contemplates   de   novo   review    of   abstract

questions of law" because "a mistake of law is always an abuse of

discretion.").

                                    A.

                                    i.

             There is no dispute here that the combined speech and

physical activity performed to deliver the messages occur in public

forums. See United States v. Grace, 461 U.S. 171, 177 (1983)

("[P]ublic places historically associated with the free exercise of

expressive activities, such as streets, sidewalks, and parks, are

considered, without more, to be public forums." (quotation marks

omitted)).      Thus, the first issue we address is whether the

regulations are based on the content of the speech.            If yes, the

standard of scrutiny is strict: the regulation "must be narrowly

tailored to promote a compelling Government interest," such that no

"less   restrictive   alternative    would    serve    the     Government's

purpose."    United States v. Playboy Entm't Grp., 529 U.S. 803, 813

(2000). If no, the standard is less demanding: the government "may

impose reasonable restrictions on the time, place, or manner of

protected speech," so long as "they are narrowly tailored to serve

a   significant   governmental   interest"     and    "leave   open   ample

alternative channels for communication of the information."            Ward


                                  -10-
v. Rock Against Racism, 491 U.S. 781, 791 (1989) (quoting Clark v.

Community for Creative Non-Violence, 468 U.S. 288, 293 (1984)).

Under this more lenient "intermediate" scrutiny, a law need not be

the   "least     restrictive"     means       of       achieving    the      government's

interest,      so   long    as   the   interest          "would    be    achieved      less

effectively absent the regulation" and the law does not "burden

substantially       more    speech     than    is       necessary       to   further   the

government's legitimate interests."                 Id. at 798-99.

            In      determining      whether       a    particular       regulation     is

content-neutral, the principal enquiry is "whether the government

has adopted a regulation of speech because of disagreement with the

message it conveys."        Ward, 491 U.S. at 791.            A regulation that has

"an incidental effect on some speakers or messages but not others"

may still qualify as content-neutral so long as the regulation "is

justified   without        reference    to    the       content     of    the   regulated

speech."    Id. (emphasis omitted).                After examining the texts and

independent evidence of intent behind the ordinances, we think

there is no serious question that the district court was correct in

finding that the restrictions were not based on the content of the

speech within the terms of First Amendment doctrine.

            To begin with, the text of the ordinances does not

identify or affect speech except by reference to the behavior, time

or location of its delivery, identifying circumstances that raise

a risk to safety or that compromise the volition of a person


                                        -11-
addressed to avoid solicitation: it is aggressive, particularly

obtrusive or alarming or risky solicitation that is forbidden,

along with distracting activity on traveled roadways and traffic

islands.

            This is not to deny that certain subjects of speech and

even certain messages are associated with the targeted behavior.

Panhandling and solicitation of immediate donations convey messages

of need, and waving placards at traffic islands may often be

political expression.         But if the mere association of certain

behavior with certain subjects were to amount, in itself, to a

content basis for First Amendment scrutiny, the point behind

content discrimination would be lost.             That point is to bar the

government from suppressing speech because it disapproves the

message, see Playboy Entm't Grp., 529 U.S. at 812 ("Laws designed

or intended to suppress or restrict the expression of specific

speakers contradict basic First Amendment principles."), not to

give every message maximum protection no matter how or where or

when   it   is   delivered,   cf.   Ward, 491 U.S.   at   802   ("That    [a

regulation] may reduce to some degree the potential audience for

respondent's speech is of no consequence, for there has been no

showing     that   the   remaining     avenues      of    communication       are

inadequate.").     Even a statute that restricts only some expressive

messages and not others may be considered content-neutral when the

distinctions it draws are justified by a legitimate, non-censorial


                                     -12-
motive.     See Hill v. Colorado, 530 U.S. 703, 724 (2000) (finding

statute   that    distinguishes    "speech     activities    likely   to   have

[certain undesirable] consequences from speech activities . . .

that are most unlikely to have those consequences" to be content-

neutral);     Clatterbuck v. City of Charlottesville, 708 F.3d 549,

556 (4th Cir. 2013) ("[N]ot every content distinction merits strict

scrutiny; instead, a distinction is only content-based if it

distinguishes content with a censorial intent to value some forms

of speech over others . . . .") (internal quotation mark omitted).

             To be sure, there is evidence in the record that over the

course of several years some public officials have been of a mind

to suppress panhandling, though not other forms of solicitation,

regardless of deportment, location, or circumstances, owing to the

impression it gives about the social responsibility of the City

government.      But when there is further evidence to look to, the

motives of discrete officials are not necessarily to be taken as

the predominant intent of the local government.              See Rhode Island

v. Narragansett Indian Tribe, 19 F.3d 685, 699 (1st Cir. 1994)

("[T]he     overarching   rule    is    that   'statements    by   individual

legislators should not be given controlling effect'; rather, such

statements are to be respected only to the extent that they 'are

consistent with the statutory language.'" (quoting Brock v. Pierce

Cnty., 476 U.S. 253, 263 (1986))).




                                       -13-
           The ordinances adopted here come with a preamble and

accompanying evidence that provide good reason to accept the

ostensible objects of the ordinances as the true ones, that is, not

suppressing    certain   kinds   of   messages     but   regulating   their

delivery. The first of these reasons is the fairness of the City's

working premise that there are particular, commonly acknowledged

circumstances, unrelated to the expression of particular views and

messages, in which solicitation can cause serious apprehensiveness,

real or apparent coercion, physical offense, or even danger to the

person addressed or to all parties.        We are not dealing here, in

other words, with a mere attempt to suppress a message that some

people find distasteful for its content. Cf. Forsyth Cnty., Ga. v.

Nationalist Movement, 505 U.S. 123, 134-35 (1992) ("Speech cannot

be . . . punished or banned . . . simply because it might offend a

hostile mob.").      A person can reasonably feel intimidated or

coerced   by   persistent   solicitation   after    a    refusal,   and   can

reasonably feel trapped when sitting in a sidewalk café or standing

in line waiting for some service or admittance.              And even the

stout-hearted can reasonably fear assault when requests for money

are made near an ATM where cash may have been obtained and so

provide temptation to snatch a wallet or purse.             These are not

imaginary concerns that smell of pretext.        As for the restrictions

on using traveled roadways or traffic islands for solicitation or

demonstration, it would be hard to gainsay the City Manager's


                                  -14-
conclusion   that      the    previously         unrestricted    practice       was    "an

accident waiting to happen" even though it had not happened yet.

The whole point of soliciting or demonstrating at such places,

after all, is to distract the attention of drivers to some degree.

The City Council debates featured recurrent concerns, voiced both

by drivers and by former participants in roadside demonstrations,

that tag days and other expressive assemblies on medians were

dangerous for participants and drivers alike.                         In sum, common

experience confirms that the City has identified behavior and

circumstances that it may fairly be concerned about, however much

the behavior is associated with certain sorts of messages.

           Not only are there thus affirmative indications of a

behavioral objective behind the ordinances, but a dearth of the

classic    indicators         of   content        basis.        The    most     obvious

manifestation     of    content         basis,    discrimination       turning    on     a

speaker's viewpoint, is of course absent here.                   While there are no

restrictions on messages discouraging solicitation, as opposed to

encouraging it, that is insignificant simply because there is no

evidence or common experience of any such speakers operating on the

sidewalks to dissuade potential donors.

           Nor does its limitation to solicitations for "immediate"

donations of money render the Aggressive Panhandling Ordinance

content-based as First Amendment doctrine employs the term.                           Even

assuming   that     the      ban   on    immediate     donations       is   a   content


                                          -15-
distinction, an assumption which finds scant support in the case

law, see Int'l Soc'y for Krishna Consciousness, Inc. v. Lee, 505
U.S. 672, 704-05 (1992) (Kennedy, J., concurring) (finding that a

ban on direct donations simply "limit[ed] the manner of that

expression to forms other than the immediate receipt of money");

ISKCON of Potomac, Inc. v. Kennedy, 61 F.3d 949, 954-55 (D.C. Cir.

1995) (holding that a ban on immediate donations "does not . . .

totally prohibit a type of expression or a specific message;

rather, it merely regulates the manner in which the message may be

conveyed"), that distinction alone does not render the ordinance

content-based so long as it reflects a legitimate, non-censorial

government interest.         See Hill, 530 U.S. at 724 (statute content-

neutral,   despite     its    express    restrictions    on   "oral     protest,

education, or counseling," where content distinction furthers non-

censorial government interest).           In this case, the limitation of

the   restrictions     in    the    Aggressive   Panhandling     Ordinance    to

solicitations    for    immediate       donations   of   money   reflects    the

relationship    between      aggressive    street   behaviors     and    certain

categories of messages.            "In-person solicitation of funds, when

combined with immediate receipt of that money, creates a risk of

fraud and duress that is well recognized, and that is different in

kind from other forms of expression or conduct."              Lee, 505 U.S. at

705 (Kennedy, J., concurring in the judgments).




                                       -16-
          As for the more general category of subject matter

discrimination (based on the subject of a solicitation, say, or of

a political placard), this form of selectivity is not only missing

here; its very absence is one of the grounds for the appellants'

claim of overbreadth. Girl Scout cookie sellers and Salvation Army

bell-ringers are as much subject to the Aggressive Panhandling

Ordinance as the homeless panhandler.         Nor do we discount the

inclusion of the charitable solicitors within the scope of the

regulation as merely cosmetic overlay. While it is apparently true

that those who sold cookies or held out the tambourine were free to

solicit ad lib before panhandling became common, that fact shows

nothing more than the need for a public practice to reach some

critical dimension before it is worth the effort to regulate,

coupled with the City's sense that any regulating it does do must

be evenhanded.

          The same conclusion of no apparent intent to suppress a

particular viewpoint or subject is true as to the Pedestrian Safety

Ordinance.       While   it   will    unquestionably   limit   political

campaigning, it draws no line by party or position or cause, and it

covers solicitation for money as well as for votes.2       Cf. ACORN v.


     2
       While the record contains claims that the ordinance is
disproportionally enforced against panhandlers, a court would need
a developed argument based on particular instances of enforcement
versus complaisance before considering a possible inference of
content discrimination behind the regulations. This is also one
answer to the appeal based on the claimed violation of equal
protection, mentioned later.

                                     -17-
City of New Orleans, 606 F. Supp. 16, 22-23 (E.D. La. 1984)

(applying    content-neutral      intermediate    scrutiny     to   ordinance

prohibiting solely "solicitation for funds").

            These considerations support acceptance of the preface to

the   Aggressive    Panhandling    Ordinance,    with   its    statements    of

findings    and    policy   pointing   to    behavioral,      not   censorial,

objectives.    That prefatory text recognizes the pertinence of the

First Amendment to all of the regulated behavior, panhandling

included, and it details the circumstances likely to give rise to

actual or perceived coercion and fear.              The preface and the

operative provisions thus jibe in supporting a finding of the

City's good faith, for which there is further confirmation in the

City Manager's report proposing adoption of the ordinances.                 Cf.

Clatterbuck, 708 F.3d at 559 (4th Cir. 2013) (recognizing that an

ordinance regulating monetary solicitations may be content-neutral

where justified by non-censorial interests like public safety and

where "the government's justification for the regulation [is]

established in the record").

            The appellants seek to turn this report into evidence of

the City's discriminatory intent, emphasizing solely a statement at

the beginning of the document.              That sentence refers to the

Manager's prior presentation to the City Council of "strategies

aimed at reducing the incidence of panhandling in our community,"

a recollection that could be consistent with animus against the


                                    -18-
communicative     content   of   panhandling    (albeit    not    unequivocal

evidence of it).    But the report goes on in some detail to describe

the City's investigations into the social conditions that led to

the evident homelessness and begging and the City's efforts to

connect the destitute with providers of food, shelter, and work, as

well as its ongoing concerns about safety hazards resulting from

panhandling.     It gives an account of a municipal government trying

to relieve the dangerous effects of poverty, not muzzle the poor.

Taken as a whole, there is no basis for discounting the report's

conclusion that public safety was the driving force of the proposal

to draw the lines set out in the challenged ordinances.

            In fine, the district court had a sufficient basis in

text, common experience, and evidence of the City's intent to

conclude that the ordinances were not designed to suppress messages

expressed   by    panhandlers,    Girl     Scouts,   the   Salvation    Army,

campaigning politicians, or anyone else subject to restriction.

The ordinances are therefore subject to scrutiny as content-neutral

time, place, and manner regulations.

                                    ii.

            The First Amendment scrutiny applicable to content-

neutral   time,    place,   or   manner    regulations     like   the   City's

ordinances is the intermediate standard: they must be narrowly

tailored to serve a significant governmental purpose while leaving

open adequate alternative channels of communication.               Ward, 491


                                    -19-
U.S. at 791.            The standard of narrow tailoring, in turn, requires

that        a    regulation     promote      the    governmental    objective       more

effectively than the law would do in its absence, without burdening

substantially more speech than necessary in serving the chosen

interest.         Id. at 799.

                 The appellants here have assumed that, regardless of

whether they prevail on their claim that the ordinances are

content-based restrictions, the burden rests on the City from the

start to demonstrate that the applicable standard of scrutiny is

satisfied.         But that is not the law.          The appellants have chosen to

challenge these ordinances for facial overbreadth, a standard under

which       "a    law    may   be   invalidated       as   overbroad"   only    if    "a

substantial number of its applications are unconstitutional . . .

."     United States v. Stevens, 559 U.S. 460, 473 (2010) (quoting

Washington State Grange v. Washington State Republican Party, 552
U.S. 442, 449 n.6 (2008)).3             In a facial overbreadth challenge, the

claimant has the initial burden to make at least a prima facie

showing of such "substantial" overbreadth before any burden of

justification,           be    it   strict   or     intermediate,   passes     to    the




        3
        A First Amendment facial overbreadth challenge is thus
distinguished from facial challenges in other, non-speech-related
contexts, which hold challengers to the higher standard of
establishing that "no set of circumstances exists under which the
[law] would be valid." United States v. Salerno, 481 U.S. 739, 745
(1987).

                                             -20-
government.4           Virginia v. Hicks, 539 U.S. 113, 122 (2003) ("The

overbreadth claimant bears the burden of demonstrating, 'from the

text       of   [the    law]   and   from    actual    fact,'   that   substantial

overbreadth exists." (quoting New York State Club Ass'n. v. City of

New York, 487 U.S. 1, 14 (1988))).                    And because the burden of

persuasion when a preliminary injunction is sought follows the

burden at the final merits stage, see Gonzales v. O Centro Espirita

Beneficente Uniao do Vegetal, 546 U.S. 418, 429-30 (2006), the

appellants must show a probability of their ultimate success in

demonstrating substantial overbreadth at least to the prima facie

degree, see Gonzales-Droz, 573 F.3d at 79 (plaintiff seeking a

preliminary injunction bears the burden of showing a "likelihood of


       4
        The cases that place the threshold burden of showing
overbreadth on the plaintiff do not describe that burden as one at
the prima facie level. See, e.g., Hicks, 539 U.S. at 122; New York
State Club, 487 U.S. at 14. Requiring simply a prima facie showing
does, however, make sense if it is correct, as has been assumed but
not held by the Supreme Court, that even in a time, place or manner
case the burden is on the government to justify the restriction,
once a plaintiff has made some overbreadth demonstration. See,
e.g., Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 664-65 (1994)
(controlling opinion of Kennedy, J.).      It would be strange to
require the plaintiff to demonstrate overbreadth beyond the prima
facie level when the plaintiff's showing shifts the burden to the
government to demonstrate, among other things, that the restriction
is not substantially overbroad. The current posture of this case,
however, makes it unnecessary to resolve this question about the
level of a plaintiff's required demonstration. This is an appeal
from a denial of a preliminary injunction, for which the appellants
must show only a probability of success, see Gonzalez-Droz, 573
F.3d at 79, including a probability of making this threshold
overbreadth showing. Since a burden of demonstration to a probable
prima facie degree is more metaphysical than practical, we will
speak of the appellants' burden simply as making a prima facie
showing of substantial overbreadth.

                                            -21-
success on the merits").      We do not think the appellants have made

such a showing.

           The point of weakness in the appellants' case for a

preliminary injunction is their failure seriously to address their

burden    of   persuasion     that    the     ordinances'   overbreadth    is

substantial.        When    dealing    with    a   content-neutral     speech

restriction, we recognize a regulation as substantially overbroad

if, but only if, it is susceptible to a substantial number of

applications that are not necessary to further the government's

legitimate interest.       See Stevens, 559 U.S. at 473.         In this way,

the   substantial    overbreadth      standard     anticipates   the   narrow

tailoring component of the intermediate standard of scrutiny, if

the challenge proceeds to a final merits determination.             See Ward,
491 U.S. at 799.      The number of impermissible applications, in

turn, is considered both in isolation and as compared against

instances of plainly permissible restriction.               Compare, e.g.,

Stevens, 559 U.S. at 474-76 (finding ban on "depiction[s] of animal

cruelty" substantially overbroad, absent any comparison of other

likely applications, where the statute by its terms extended to

footage of hunting or humane slaughter)5; City of Houston, Tex. v.

Hill, 482 U.S. 451, 462, 466 (1987) (finding ban on speech that "in


      5
       Elsewhere in the Stevens opinion, however, the Court speaks
in terms of "substantial number of [unconstitutional] applications
. . . judged in relation to the statute's plainly legitimate
sweep." 559 U.S. at 473 (quoting Washington State Grange v.
Washington State Republican Party, 552 U.S. 442, 449 n.6 (2008)).

                                      -22-
any manner . . . interrupt[s]" a police officer substantially

overbroad, absent comparisons, where the statute was "not limited

to fighting words" or "obscene or opprobrious language," but

additionally       "criminalize[d]      a     substantial         amount    of

constitutionally protected speech"), with Hicks, 539 U.S. at 123-24

(finding no substantial overbreadth where trespass policy applied

to   "strollers,   loiterers,   drug    dealers,    roller      skaters,   bird

watchers,      soccer   players,      and     others     not     engaged    in

constitutionally protected conduct--a group that would seemingly

far outnumber First Amendment speakers"); New York v. Ferber, 458
U.S. 747, 773 (1982) (finding no substantial overbreadth in an

anti-child pornography statute because "we seriously doubt . . .

that   [educational,    medical,   or   artistic    works      featuring   nude

children] amount to more than a tiny fraction of the materials

within the statute's reach").        After all, there is no good reason

to allow facial challenges when the likelihood of unjustifiable

applications is limited to a trivial number or dwarfed by perfectly

constitutional impositions.        The consequence is that when the

infirmity raised by a facial challenge does not by its nature

infect every possible application (as in a patent attempt to

suppress unwanted political speech, say) the test looks both to

absolute    and   comparative   volume,     and   each   informs   a   court's

judgment about the seriousness of any burden.




                                   -23-
              And it is judgment that is necessarily involved. Despite

the    case     law's     vocabulary           of    size    and    "relative"            likely

applications, neatly mathematical estimates are not to be expected,

if    only    because    the        required    quantification           is    a   predictive

exercise based on common experience and such evidence as there may

be about a regulation's likely applications.                        What is substantial

and what is trivial, what is substantial in relation to another

number, these are enquiries too various to be captured by simple

arithmetic.

              In this case, the district court did not address the

appellants'      burden        of    demonstrating          prima    facie         substantial

overbreadth.      The court proceeded directly to hold the ordinances

up to intermediate scrutiny, and denied a preliminary injunction on

the grounds that the appellants failed to show a likelihood of

ultimate success on the merits.6                     We do not need to follow the

district court's reasoning that far, however, because we find that

the    appellants       have    failed     to       make    the   prima       facie      showing

necessary to trigger the government's burden of proving that the

ordinances      survive        intermediate          scrutiny.           Based      on     their

presentation      of      evidence,        we       find     that    (subject         to     one

qualification)      the        appellants       have       not    made    a    prima       facie

demonstration that the ordinances are susceptible to a substantial


       6
       It is unclear whether the district court skipped the
appellants' prima facie burden of demonstrating substantial
overbreadth or implicitly found that they had met their burden.

                                           -24-
number of illegitimate applications, either in isolation or judged

relative to their legitimate sweep.7

          Appellants would have us see overbreadth, for instance,

in the Aggressive Panhandling Ordinance's bans on soliciting within

20 feet of a bus stop even by a hand-held sign, or less than 20

feet away from people waiting in line to get into a restroom or

theater, or even by a polite request for reconsideration after

rejection. We agree that some of these prohibitions are at the far

side of the reasonable reach of the City's objectives. But it is

also true that people can feel intimidated or unduly coerced when



     7
       The qualification is this. When the appeal was first filed,
this court's duty panel enjoined enforcement of § 16(e)(11), the
nighttime solicitation prohibition, pending appeal. That provision
has the effect of forbidding evening solicitations by defining
unlawfully "aggressive" character to include "soliciting any person
in public after dark, which shall mean the time from one-half hour
before sunset to one-half hour after sunrise." The City's response
to this injunction has been limited to general references to the
nighttime ban as one of the series of prohibitions.       Under the
circumstances we would have discretion to treat the City's
objection as waived under the rule holding unfocused, glancing
references to an issue insufficient to litigate it. See DiMarco-
Zappa v. Cabanillas, 238 F.3d 25, 34 (1st Cir. 2001) ("Simply
noting an argument in passing without explanation is insufficient
to avoid waiver."). But we will go further and say that, in the
absence of an evidentiary record on the substantiality of
overbreadth on this point, the implicit finding of the duty panel
seems sound, if only because the prohibition extending to the time
before sunset and after sunrise will probably prevent a substantial
amount of unexceptionable solicitation, and we have no sense of the
amount of after-dark activity that might be affected on the
legitimate ground that unwanted contact with strangers in the
darkness can reasonably raise apprehensions. Our decision to leave
intact this temporary injunction leaves the City free to contest
the matter following remand to the district court to consider the
requests for permanent relief.

                               -25-
they do not want to give to the solicitor standing close to a line

they must wait in for a bus or a movie.                Similarly, the meek repeat

solicitor may justify no concern at all, but the one who shouts or

even raises her voice is quite different.

            Even    the          most   intuitively     appealing     of      all    the

appellants' claims, going to the ban on requests by using a sign

within 20 feet of the listed lines and locations, does not prompt

adequate support to meet their burden.                   Twenty feet is not very

far, being within the range of audible conversation, and a sign

request that close would reasonably give rise to discomfort to

someone    stuck    at       a    bus   stop,    and   could    definitely     produce

apprehensiveness in someone obviously possessing fresh cash.                        The

degree of each would probably vary depending on whether the sign-

holder was just moving along or standing still, intent on one

person. As to the moving solicitor, the 20 foot restriction at the

bus stop is probably too broad, but the contrary is probably true

in   the   case    of    a       stationary     sign-holder    staring   at    a    lone

individual waiting for a bus.               And as to the ATM patron, there is

no apparent overbreadth, however we consider variables.

            We could go on, but these examples point out the fairly

debatable character of even the restrictions that are easiest to

challenge, and the appellants make no attempt to show the relative

likely     frequencies           of   the   ordinances'       controversial     versus

obviously acceptable applications in the circumstances specified.


                                            -26-
The   best   we    can    conclude   is   that    there   is    probably     some

overbreadth, but not apparently to a substantial degree.                     The

upshot is that the appellants have shown neither absolutely nor

comparatively      that    the   provisions   cited   are      susceptible    to

substantially overbroad application.

             The same point is true with respect to the challenge to

the Pedestrian Safety Ordinance, limiting traffic islands and

roadways to intended travel as commonly understood. The appellants

introduced a photo of a traffic island with hardly any nearby

traffic and a sole pedestrian lingering there with his hands in his

pockets, along with another photo of people holding three signs in

a traffic circle.         If the first were representative of all city

traffic islands during all parts of the day when there are both

traffic and people desiring to use the islands for some purpose

other than crossing the street, there would probably be few if any

applications of the ordinance that would serve to reduce highway

hazard.      Nor   for    that   matter   would   there   appear   to   be   any

communicative activity to be protected.            But everyone knows that

traffic islands do not look this way all day, and this fact is

enough to suggest the probable insignificance of this piece of

evidence.    People who hold signs to get attention, for example, do

not stand on a traffic island at times when cars are sparse; in the

real world it is thus unlikely that there will be any occasion for

the ordinance even to be applied under the highway conditions


                                     -27-
shown.   See Hicks, 539 U.S. at 122 (requiring a challenger to

demonstrate substantial overbreadth "from the text of [the law] and

from actual fact" (quoting New York State Club, 487 U.S. at 14)).

The same thing is true of the second photo, which shows sign

carriers but no cars. Incidentally, however, the second photo does

suffice to show how distracting the behavior of those sign carriers

would be, and how dangerous, if they were displaying their signs

during busy hours with many drivers who could be distracted.

Again,   the        appellants'   evidence     indicates    no    substantial

overbreadth in either positive or comparative terms, and the

appellants have not directed us to record evidence indicating

otherwise,     or    to   evidence   that    the   police   are   failing   to

differentiate between hazardous and benign conditions when ordering

demonstrators to leave or be charged with a violation.8


     8
       The appellants cite three cases outside this Circuit that
have found bans on roadside solicitations to be substantially
overbroad.     None of these cases expressly addressed the
challenger's prima facie burden to demonstrate substantial
overbreadth. Even assuming that those courts implicitly found a
prima facie showing of substantial overbreadth, however, two of the
bans considered were broader on their face than the Pedestrian
Safety Ordinance in that those bans extended to all public streets
and sidewalks. See Comite de Jornaleros de Redondo Beach v. City
of Redondo Beach, 657 F.3d 936, 941, 945-47 (9th Cir. 2011)
(finding anti-solicitation ordinance barring individuals from
"stand[ing] on a street or highway" overbroad where "street" was
defined to "include, but not be limited to, roadways, parkways,
medians, alleys, sidewalks, curbs, and public ways"); News &
Sun-Sentinel Co. v. Cox, 702 F. Supp. 891 (S.D. Fla. 1988)
(finding overbroad a ban on "any commercial use of . . . any
state-maintained road," defined to include "streets, sidewalks,
alleys, highways, and other ways open to travel by the public").
The third case, ACORN v. City of New Orleans, 606 F. Supp. 16 (E.D.

                                     -28-
            The same frailty infects the appellants' concerns about

overbroad applications of the ban against in-street solicitation in

quiet, residential neighborhoods with few cars going back and

forth; it is sensible to assume that in these streets there will be

little or no solicitation.      The application of the First Amendment

is not to turn on implausible speculation.          Cf. Hicks, 539 U.S. at

122.

            Based on this record as the appellants have directed our

attention   to   it,   they   have   failed   to   carry   their   burden   of

demonstrating likelihood of success in proving that the City's

ordinances are substantially overbroad. While they certainly point

to some instances in which applying the ordinances may raise

constitutional concerns, they have provided no grounds to conclude

even at the level of prima facie showing that the scope of any

unjustifiable applications is or will be "substantial" in relation

to the ordinances' plainly legitimate sweep.




La. 1984), involved an ordinance prohibiting persons from
soliciting funds "in a roadway or on a neutral ground," defined as
"the median area in a divided street which separates traffic
flowing in opposite directions." Id. at 19 & n. 6. The court
emphasized that some of the "neutral grounds" covered by the
ordinance were "one hundred feet or more across"; that the
ordinance applied during the city's frequent street fairs, when
many streets are closed to vehicular traffic; and that the
ordinance flatly forbade all solicitation regardless of its
disruptive conditions. Id. at 19 n. 6, 22. This ban thus reached
far wider than the Pedestrian Safety Ordinance, which requires
individuals to disperse from a traffic island only after having
been given due notice by police.

                                     -29-
                                  B.

          Beyond the overbreadth speech challenge under the First

Amendment, the appellants have stated independent equal protection

and due process claims under the Fourteenth.   With regard to equal

protection, the appellants gesture at both a facial and an as-

applied challenge.    They claim that the ordinances are facially

invalid because they were motivated by the City's distaste for its

poor and homeless.   See Crawford v. Bd. of Educ., 458 U.S. 527, 544

(1982) ("[A] law neutral on its face still may be unconstitutional

[under the Equal Protection Clause of the Fourteenth Amendment] if

motivated by a discriminatory purpose.").    Their as-applied equal

protection challenge rests on their contention that the City is

selectively enforcing the ordinances against that group.        See

Martin v. Walton, 368 U.S. 25, 28 (1961) ("A law, fair on its face,

may be applied in a way that violates the Equal Protection Clause

of the Fourteenth Amendment.").

          We have already spoken to the facial element in the

course of the First Amendment discussion, which explains that the

record indicates an effort aimed at certain dangerous behaviors,

not a municipal intent to target a particular message or the class

expressing it.   With respect to the as-applied challenge, the

appellants have provided no evidence suggesting a discriminatory

pattern in the City's enforcement of either ordinance.          The

appellants focus on the fact that the City made no attempts to


                                -30-
disperse   a   political     protest    in    February    of    2013    under     the

Pedestrian Safety Ordinance, while arresting four homeless people

in March under the Aggressive Panhandling Ordinance. Putting aside

whether the February protest took place during the "grace period"

immediately after the ordinances' enactment, an issue unresolved by

the record in its current state, different rates of arrest under

two distinct ordinances do not provide evidence of selective

enforcement    of   either    one.       The    fact     that    the    Aggressive

Panhandling Ordinance may thus far have been enforced only against

the poor, with no further details about the circumstances of those

arrests or the police's greater leniency toward other groups, is

not in itself probative of discrimination.               If the full facts of

the City's enforcement patterns since the filing of this suit point

more strongly to intentional discrimination on any basis, the

appellants may come forward with the evidence, and injured persons

may file as-applied complaints on the basis of evidence.                   We only

note that, because neither wealth nor homelessness is a suspect

class under the Equal Protection Clause, see United States v.

Myers, 294 F.3d 203, 209 (1st Cir. 2002), any effort to show

discriminatory enforcement will be subject to the deferential

standard of rational basis scrutiny, Kadrmas v. Dickinson Pub.

Sch., 487 U.S. 450, 458, 461-62 (1988).

           As for due process, the appellants zero in on the

imprecision    of   certain   language,       implicating       (in    addition   to


                                       -31-
potential overbreadth) constitutional concerns about fair notice.

Under    the    Due   Process    Clause,      a    regulation    may    be   void   for

vagueness if it "fails to provide a person of ordinary intelligence

fair notice of what is prohibited, or is so standardless that it

authorizes or encourages seriously discriminatory enforcement."

United    States      v.    Williams,   553 U.S. 285,   304    (2008).      The

appellants correctly note that, when a statute "interferes with the

right of free speech or of association, a more stringent vagueness

test should apply."             Hoffman Estates, 455 U.S. at 499.                   But

"perfect clarity and precise guidance have never been required even

of regulations that restrict expressive activity."                     Williams, 553
U.S. at 304.          That a statute's language may "pos[e] difficult

questions of exactly" what kinds of conduct is proscribed is not

sufficient to sustain a vagueness challenge unless the "plaintiffs

. . . provid[e] [a] specific articulation of the degree to which

they seek to" engage in the conduct at issue.                     Humanitarian Law

Project, 561 U.S. at 24-25.

               In this case, the fair notice requirement is said to be

flouted, for example, by the provision of the Pedestrian Safety

Ordinance that defines traffic islands as areas set aside by paint

or construction and "not constructed or intended for use" by

vehicles or pedestrians.          Appellants ask how they are supposed to

know the intent.           But taking the definition whole, it is hard to

imagine difficulty in understanding that a space identified by


                                        -32-
paint or structure and set in the midst of traffic lanes was itself

not intended for vehicular or pedestrian use, save as a crosswalk.

Appellants also contest the ordinance's exception for individuals

using traffic islands and roadways for "some . . . lawful purpose,"

other than getting out of motor vehicles or crossing the street.

They posit that it could be reasonable to claim engaging in

political speech and solicitation as "lawful purposes."                      But

considering that the ordinance expressly exemplifies a "lawful

purpose" as getting out of a car or crossing on a crosswalk, the

appellants' suggestions cannot be taken as serious possibilities.

This "lawful purpose" language is thus distinguishable from, say,

a prohibition against any conduct that would unlawfully "interrupt

any policeman in the execution of his duty" in an ordinance that

could not have been meant to impose the etiquette of the drawing

room on all police-pedestrian street encounters.              See Hill, 482
U.S. 451 (striking down as void for vagueness a statute making it

"unlawful for any person to assault, strike or in any manner

oppose, molest, abuse or interrupt any policeman in the execution

of his duty" (emphasis omitted)).

            Neither can the district court be faulted for failing to

face   reality   in   seeing    no    serious   vagueness   problem     in   the

Aggressive Panhandling Ordinance's prohibition on "continuing to

solicit" after receiving a negative response, even as applied to

one    holding   a   sign.     In    the   expectable   course,   the   person


                                      -33-
specifically solicited by means of a sign will move on and the

solicitor will be in no danger of transgressing the ordinance; if

the solicitor follows and gestures with the sign, he or she will

have committed a violation. Thus, save for odd situations that can

arise   under   almost   any   statute   or   regulation,   the   risk   of

perplexity is not serious.

           Nor do we find any error in the district court's failing

to see a probability of a due process violation in the discretion

created by the Pedestrian Safety Ordinance's provision that a

police officer "may" order a violator to stop and "may" arrest for

non-compliance with the order.       "As always, enforcement requires

the exercise of some degree of police judgment," and the conferral

of enforcement discretion does not render a law impermissibly vague

as long as that judgment is appropriately "confined."         Grayned v.

City of Rockford, 408 U.S. 104, 114 (1972) (upholding anti-noise

ordinance applying outside schools against void-for-vagueness due

process challenge because the ordinance required "demonstrated

interference with school activities").        The ordinances in question

here simply state explicitly what the law provides in any case:

discretion in enforcing and prosecuting under a regulation intended

to prevent hazardous action in the streets.        If it should turn out

in practice that the police exercise their discretion to enforce

the ordinance arbitrarily, or in a discernibly discriminatory way,




                                  -34-
a further challenge may raise a due process or equal protection

claim based on evidence to that effect.

            Finally, the improbability of success on the appellants'

vagueness claim is apparent from their failure to identify any

specific instance of uncertainty on their part about the status of

a traffic island, or the lawfulness of continuing to hold a

solicitation sign, or the likelihood of police action, or any other

detriment that might be attributable to a failure of textual

concreteness. A vagueness claim must be specific and as applied to

a given plaintiff, not facial.        "A plaintiff who engages in some

conduct that is clearly proscribed cannot complain of the vagueness

of the law as applied to the conduct of others."            Hoffman Estates,
455 U.S. at 495.     The appellants' due process claim comes down

primarily to arguing that the "outer bounds of [the ordinances] are

entirely unclear."    Appellants' Reply Br. 21.             Yet "even if the

outermost   boundaries   of   [a    law]   may   be   imprecise,    any   such

uncertainty has little relevance . . . where appellants' conduct

falls   squarely   within     the    'hard   core'     of     the   statute's

proscriptions."    Broadrick v. Oklahoma, 413 U.S. 601, 608 (1973).

                                    III.

            This case has proven to be time-consuming, owing to the

plenary challenge to the ordinances, to the unsettled fit of

various elements of governing law with each other, and to the

apparent velocity with which the request for preliminary relief was


                                    -35-
prepared for hearing.        The trial judge treated the prayer for an

initial injunction with great care, and we have spent more time on

it than we expected to do.

             But at the end of this particular day, nothing has been

reached   except    the     issue    of   entitlement   to   a   preliminary

injunction.     There is a lesson in this, both for counsel with the

obligation to present the case and for the courts that must manage

the litigation.     Except for instances of facial challenge where a

right to at least some preliminary relief is not reasonably

debatable, there is great merit in combining litigation for both

preliminary and permanent orders and expediting the evidentiary

hearing as much as a fair opportunity for trial preparation will

allow.    Such procedural self-discipline will tend to soften the

siren call of the repeatedly discouraged resort to the opportunity

for facial challenges.

                                      IV.

             For the foregoing reasons, we AFFIRM the district court's

denial of a preliminary injunction as to all provisions of the

challenged     ordinances     save    for    the   Aggressive    Panhandling

Ordinance's proscription on nighttime solicitation, see Worcester

Revised Ordinances, ch. 9, § 16(e)(11), and REMAND to the district

court for proceedings consistent with this opinion.              The mandate

will issue immediately, but without prejudice to any petition for

rehearing.


                                      -36-